Citation Nr: 1443325	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  06-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to June 1981.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied service connection for a psychiatric disability (depression).  In July 2009, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  After remanding this issue for additional development in December 2009 and in April 2011, the Board denied service connection for a psychiatric disability in a May 2013 decision.  The Veteran appealed that portion of the decision to the Court.  In April 2014, the Court issued an order that vacated the May 2013 Board decision with respect to the denial of service connection for a psychiatric disability, and remanded that matter for readjudication consistent with the instructions outlined in an April 2014 Joint Motion for Remand (Joint Motion) by the parties.

In an August 2013 decision, the Board denied service connection for a sleep disability.  Because a final Board decision was rendered with regard to that issue, it is no longer a part of the current appeal.

The issues of entitlement to special monthly compensation for loss of use of a creative organ and whether new and material evidence has been received to reopen a claim of service connection for lumbar hernia have been raised by the record (in June 2013 and March 2014 claims, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he has a psychiatric disability that was incurred in, or caused by, his active duty service.  Alternatively, he contends that a psychiatric disability developed secondary to his service-connected disabilities, which include residuals of a urethral stricture with urethrotomy, rated 40 percent; hiatal hernia with mild gastroesophageal reflux and peptic ulcer disease, rated 10 percent; and left zygomatic/orbital fracture, with left nasal obstruction, headaches, and sinusitis, rated 10 percent.

The Veteran's service treatment records (STRs) show that during service he was seen for anxiety, manifested primarily by gastrointestinal complaints.  On April 1981 service separation examination, psychiatric evaluation was normal; the Veteran indicated he had not been treated for any mental health problems.

In December 2009, the Board remanded the case for the Veteran to be examined by an appropriate physician to determine whether it is at least as likely as not (50 percent or better probability) that his diagnosed psychiatric disability (major depression) is related to his service, to include complaints of anxiety noted therein.  Thereafter, on January 2010 VA psychiatric examination, the examiner (a clinical psychologist) diagnosed depressive disorder not otherwise specified (NOS), and opined that it is less likely than not that the Veteran's current mental health symptoms of depression relate to his time in the service.

As outlined in the April 2014 Joint Motion, the Board erroneously relied on this January 2010 VA examination in denying the claim for service connection for a psychiatric disability in its May 2013 decision.  Specifically, the Joint Motion emphasized that the January 2010 VA examination was inadequate because the examiner did not address complaints of anxiety noted in service.  As stated in the Joint Motion, the failure of the January 2010 VA examiner to address this specific evidence indicated that the orders outlined in the Board's December 2009 remand were not substantially complied with.  As a result, the Board erred as a matter of law when it failed to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, a new examination with adequate medical opinions must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a psychiatrist to ascertain the nature and likely etiology of any current psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each psychiatric disorder found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (including the diagnosis of depressive disorder NOS provided at the January 2010 VA psychiatric examination).

(b)  Please identify the most likely etiology for any/each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of his military service (specifically taking into account the complaints of anxiety noted therein) or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by a service-connected disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data (including any relevant STRs) and medical literature, as appropriate.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

